DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections
Spelling error: The last limitation of claims 1, 9 and 17 recites “(a) whether the source is a face source”, “face” should be amended to “fake”.
The dependency of claim 19 appears to be incorrect as Claim 19 depends on claim 11 and should be dependent on claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 9 and 17 recite(s) obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources; calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between 
The limitation of, “obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, news (e.g. data) can be obtained from a friend (e.g. source), and through mental observation of who the friend is, and other friend or websites the friend associates/engages with, the friend can be observed as being highly reliable or not reliable or anything in between.  Furthermore when observing that the other friends or websites associated with the friend may be reliable or unreliable the reliability of the friend may be affected accordingly. 
The limitation of, “calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, continuing the example above, the reliability of the news provided by the friend, can be based on observing that the friend is reliable therefore the new is reliable.  Other sources such as websites or blogs, 
The limitation of, and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a face source, and (b) whether the data is fake data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  As shown above by applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.
Other than reciting “obtaining, by a computerized system”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“mental judgement”).  For example, but for the “obtaining, by a computerized system” language, “determining” in the context of this claim encompasses the user applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements: obtaining, by a computerized system…; determining reliability score(s), such generic computing functions such as receiving information and conducting calculation are used in generic computer components.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore the claim(s) are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of as receiving information and conducting calculation are used in generic computer components The mere use of generic computer components and generic computer functions related to receiving information and conducting calculation does not provide an inventive concept.  The claim(s) is not patent eligible.
Claims 2-8, 10-16, 18-20, similarly recite an abstract idea as recited above.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myslinski (US 20150248736 A1).
Regarding claim 1, Myslinski discloses:
a method for finding at least one of a fake source and a fake data, at least by (paragraph [0021] which describes fact checking information (e.g. data), paragraph [0047] describes determining reliability or accuracy rating, as such by fact checking information and rating sources, fake sources and fake data are identified.)
the method comprises: obtaining, by a computerized system, a data from a source, at least by (paragraph [0042, 0043] describes both fact checking information (e.g. data) from a source and using information from different sources to fact check particular information, both of which requires obtaining the data from a source)
determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources, at least by (paragraph [0044-0045, 0047] which describes determining a reliability rating for a source.  Furthermore, paragraph [0044] describes how connections between other sources and the source effects their reliability score, where other sources are connected based on friends relationship and their approval or disapproval to particular sources, paragraph [0045] further describe the approval or disapproval as engagement between the source and other sources where engagement is related to how other users (sources) approve or disapprove a particular source;  Paragraph [0047 and 0051] also describes how the average reliability rating of connected sources determines the reliability provided, which describes how the connection between sources and the ratings each source received affects the overall reliability score.)
calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data, at least by (paragraph [0047] which describes different instances of data from different sources being used to fact check and provide accuracy/confidence score (e.g. data reliability score) to the information) 
and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a fake source, and (b) whether the data is fake data, at least by (paragraph [0032 and 0082] describes the result of the fact check, which involves using the reliability scores related to source to select reliable sources to fact check and score 
As per claim 2, claim 1 is incorporated and Myslinski further discloses:
wherein the other sources are linked via one or more social network to the Source, the other sources comprises at least one out of persons, other Sources, and websites, at least by (paragraph [0030] which disclose sources as “source information includes web pages on the Internet, one or more databases, dictionaries, encyclopedias, social network information, video, audio, any other communication, any other data, one or more data stores and/or any other source” and paragraph [0044, 0046] further describes how other sources are linked via a social network)
As per claim 3, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises scanning through multiple levels of social networks links with the source to find other sources , that comprise Engagements, such as friends, connections, groups, liked items, favorites pages, habits and interests, at least by (paragraph [0044, 0046, 0060] describes how the source reliability score depends on the connections between levels of friend connections, groups of users and the sources associated with them, “liking” content, reading habits, user preferences, etc.)
As per claim 4, claim 3 is incorporated and Myslinski further discloses:
wherein for each other source, the determining of the source reliability score comprises measuring a set of various parameters, and correlation between other sources, at least by (paragraph [0047] where each source is provided a reliability rating based on set of various parameters, and correlation between other sources)
As per claim 5, claim 3 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises applying big data processing, at least by (paragraph [0042-0047] describe data processing related to determining the source reliability score which involves complex data monitoring, parsing, extraction and analysis, where the data are extracted from social networking relationships and information, as such involved big data processing) 
As per claim 6, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed in parallel, at least by (paragraph [0043] which describes alternative embodiments that discloses automatic fact checking and crowdsourcing is done in parallel, where fact checking provides data reliability score, and crowdsourcing provides the source reliability score)
As per claim 7, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed independently from each other, as described above, the parallel processing aspect was described in an alternative embodiment as such, it should be understood that these scores can be calculated independently as well.
As per claim 8, claim 1 is incorporated and Myslinski further discloses:
wherein the calculating of the data reliability score comprises determining a type of the data and analyzing the data based on the type of the data, at least by (paragraph [0030] “Fact checking includes comparing the information to source information to determine the factual validity, accuracy, quality, character and/or type of the information.”)
Claims 9-16 recite equivalent claim limitations as claims 1-8 above, except that they set forth the claimed invention as a non-transitory computer readable medium;  Claims 17, 18, 19 and 20  recite equivalent claim limitations as claims 1, 3, 4 and 8 above except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/20/2021